2018 WI 30

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2016AP2436-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Karene S. Marchan, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Karene S. Marchan,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST MARCHAN

OPINION FILED:          April 10, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                          2018 WI 30
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.    2016AP2436-D


STATE OF WISCONSIN                              :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Karene S. Marchan, Attorney at Law:

Office of Lawyer Regulation,                                           FILED
            Complainant,
                                                                  APR 10, 2018
      v.
                                                                     Sheila T. Reiff
                                                                  Clerk of Supreme Court
Karene S. Marchan,

            Respondent.




      ATTORNEY       disciplinary      proceeding.         Attorney's         license

suspended.



      ¶1    PER CURIAM.      We review a report and recommendation of

Referee James J. Winiarski approving a stipulation filed by the

Office     of    Lawyer   Regulation    (OLR)       and   Attorney       Karene       S.

Marchan.        In the stipulation, Attorney Marchan stipulated to the

facts underlying the eight counts of misconduct alleged in the

OLR's complaint and joined the OLR in jointly recommending a

six-month suspension of her Wisconsin law license.                      The referee
agreed that a six-month suspension was appropriate.
                                                                           No.       2016AP2436-D



       ¶2      Upon    careful    review      of      the   matter,        we        uphold    the

referee's findings of fact and conclusions of law and agree that

a six-month suspension is an appropriate sanction for Attorney

Marchan's misconduct.            We also find it appropriate to impose the

full costs of this proceeding, which are $6,953.07 as of January

19,    2018,    on     Attorney    Marchan.           Since    Attorney          Marchan       has

already made restitution to her client, the OLR does not seek

restitution and we do not impose it.

       ¶3      Attorney       Marchan   was      admitted          to   practice        law     in

Wisconsin      in     1996.       The   most       recent      address       furnished          by

Attorney Marchan to the State Bar of Wisconsin is in Oak Creek,

Wisconsin.          Attorney Marchan has no prior disciplinary history.

       ¶4      Attorney        Marchan's        law       license         was        suspended,

effective March 7, 2016, due to her willful failure to cooperate

in the OLR's grievance investigation that formed the basis for

this    disciplinary          proceeding.          Her      license       has        also     been

administratively suspended since October 2016 for failure to pay

State    Bar    dues     and     failure    to      file      an    OLR     trust       account
certificate.

       ¶5      On    December     13,   2016,       the     OLR     filed        a    complaint

against Attorney Marchan alleging eight counts of misconduct.

Attorney Marchan did not file an answer to the complaint, and

the OLR moved for default judgment.                       The referee was appointed

on March 22, 2017.            Attorney Marchan did appear at a telephonic

scheduling conference in April 2017, and she subsequently filed

a response and affirmative defenses in May 2017.


                                            2
                                                                     No.    2016AP2436-D



       ¶6     On August 24, 2017, the parties filed a stipulation

whereby Attorney Marchan withdrew her response and affirmative

defenses and pled no contest to all eight counts of misconduct

set forth in the OLR's complaint.                 Attorney Marchan agreed that

the referee could use the allegations of the complaint as an

adequate factual basis in the record for a determination of

misconduct as to each of the eight counts.

       ¶7     In    its     complaint,     the   OLR    had   sought    a   nine-month

suspension of Attorney Marchan's law license and had also sought

an order requiring her to pay restitution to her client in the

amount of $76,730.56.              The stipulation noted that since the

filing of the OLR's complaint, Attorney Marchan had voluntarily

made full restitution to the client.                     The OLR deemed Attorney

Marchan's voluntary payment of the full amount as a substantial

mitigating         factor     in   assessing      the     appropriate       level    of

discipline.        Accordingly, the OLR director modified his sanction

recommendation and sought an order suspending Attorney Marchan's

law license for six months.
       ¶8     The stipulation averred that it was not the result of

plea    bargaining.           Attorney     Marchan     verified      that   she   fully

understood the misconduct allegations to which she stipulated;

fully       understood       her   right    to    contest      the     matter;    fully

understood the ramifications of her entry into the stipulation;

fully understood that she had the right to consult counsel; and

stated that her entry into the stipulation was made knowingly

and voluntarily.          The referee agreed that a six-month suspension
was an appropriate sanction for Attorney Marchan's misconduct.
                                            3
                                                                          No.   2016AP2436-D



      ¶9     The misconduct alleged in the OLR's complaint arose

out   of    Attorney     Marchan's       representation         of       S.C.     S.C.    was

acquainted socially with Attorney Marchan.                      S.C. hired Attorney

Marchan in July 2014 to substitute as her counsel in a divorce

pending in Milwaukee County circuit court.                               The divorce was

contentious with allegations of marital waste on both sides, and

it    had    been   pending        for     two       years.          Attorney      Demetra

Christopoulos represented S.C.'s husband from May 2013 through

the conclusion of the case.                The Honorable Marshall B. Murray

was the assigned judge.

      ¶10    Attorney Marchan did not have a law office, and she

met with S.C. either at S.C.'s home or in parks.                                  Attorney

Marchan was apparently attorney of record in only one other

matter pending in the Wisconsin court system at the time she

represented S.C.

      ¶11    S.C.       believed    that       she     signed        a    fee     agreement

providing that Attorney Marchan would be paid at the conclusion

of the divorce, but S.C. was unable to locate a copy of the
agreement.       Invoices prepared by Attorney Marchan charged her

time at $200 per hour.

      ¶12    At the time Attorney Marchan substituted as counsel

for S.C., S.C.'s prior attorney was holding over $162,000 in

trust from the sale of a farm owned by the parties.                             Each party

had received half of the proceeds to be held in trust by their

respective counsel until the conclusion of the divorce.                                S.C.'s

prior attorney transferred the funds she was holding to Attorney
Marchan     on   July    28,   2014.       Attorney      Marchan         opened    a    trust
                                           4
                                                                      No.        2016AP2436-D



account      at     PNC      Bank    and   deposited    S.C.'s      funds     into      that

account.       No other client funds were deposited in the account

after S.C.'s funds were placed there.

       ¶13     At   a     pretrial     conference      on   July    23,     2014,     Judge

Murray    issued        an    order    setting    a   contested     hearing        date   of

December 1, 2014.              The order also set dates for the completion

of   discovery.           Judge     Murray   allowed    each   of    the     parties      to

remove $12,000 from the funds being held in trust for living

expenses and to pay attorney fees.                    On July 31, 2014, Attorney

Marchan made two cash withdrawals from the trust account, one in

the amount of $10,000 and one in the amount of $2,000.                             Attorney

Marchan represented that the $10,000 disbursement went to S.C.

and that the $2,000 disbursement went to Attorney Marchan for

fees.

       ¶14     On August 5, 2014, Attorney Christopoulos served S.C.,

via Attorney Marchan, with interrogatories.                         Attorney Marchan

failed    to      timely      respond.       On   September    23,    2014,        Attorney

Christopoulos filed a motion for contempt based on S.C. and
Attorney Marchan's failure to respond to the interrogatories and

to otherwise comply with the scheduling order.

       ¶15     Judge Murray conducted a contempt hearing on October

29, 2014.         Attorney Christopoulos informed Judge Murray she had

received some of the requested information on October 4, 2014,

and that Attorney Marchan had provided some additional materials

the day before the contempt hearing.                   Attorney Marchan told the

court she had been meeting with S.C. at S.C.'s home about three
days    of     every      week      from   late   afternoon    until        as     late   as
                                              5
                                                                         No.     2016AP2436-D



11:00 p.m. in an effort to prepare the information requested by

Attorney Christopoulos.

    ¶16     Judge Murray declined to find S.C. in contempt and

encouraged the parties to resolve the matter.                             He warned S.C.

and Attorney Marchan that if they were not prepared to proceed

to trial on the scheduled date and if they did not comply with

his orders, they may lose the opportunity to present evidence.

    ¶17     S.C. subsequently told the OLR that Attorney Marchan's

visits to her home were not for the purpose of discussing the

divorce but instead were unscheduled social visits initiated by

Attorney Marchan.          S.C. told the OLR she did not need Attorney

Marchan   to     provide    her    emotional           support     and    that     Attorney

Marchan   talked       about    her     own       marital      problems    during     these

meetings.

    ¶18     In       mid-November        2014,         Attorney     Marchan        provided

Attorney Christopoulos a written proposal to divide the marital

assets.        The    parties     and    counsel         later    met     to     discuss   a

settlement but could not reach an agreement.                            On November 26,
2014, Attorney Marchan filed a petition to have a guardian ad

litem appointed for S.C.               She had not discussed the appointment

of a guardian ad litem with S.C.

    ¶19     On       December     1,     2014,         Judge     Murray        conducted   a

contested      divorce     hearing.               He   denied     Attorney        Marchan's

petition for the appointment of a guardian ad litem for S.C.

Attorney Marchan then moved to withdraw as counsel, but Judge

Murray denied that motion as well.                     The divorce hearing lasted a


                                              6
                                                                                  No.     2016AP2436-D



full    day    but       the    case      was     not       concluded,       and    Judge       Murray

continued the matter to March 10, 2015.

       ¶20     Attorney         Marchan         requested         that    she     be     allowed    to

disburse an additional $10,000 from the funds she was holding in

trust for payment of her attorney fees.                                  Judge Murray did not

review    Attorney         Marchan's            billing      statement        but       granted     the

request and signed an order on December 5, 2014, allowing each

party     to    withdraw         $5,000         from        funds    being        held     in    their

respective trust accounts for living expenses and an additional

$10,000       for    payment         of    attorney's             fees.      Attorney           Marchan

disbursed $10,000 for her fees from the trust account and also

disbursed $5,000 to S.C.

       ¶21     Immediately           after        the       December        1,     2014     hearing,

Attorney       Marchan         provided         S.C.    a    billing        statement       charging

$34,813.85          in    legal       fees       but        told     S.C.     the       amount      was

negotiable.              This   was       the    first       bill     Attorney          Marchan    had

provided to S.C., despite her normal practice of billing clients

on a monthly basis.                  S.C. told the OLR that if she had been
aware of the amount of fees Attorney Marchan was charging she

would have terminated the representation.

       ¶22     Between         December      1,    2014       and    the     continued          hearing

date of March 10, 2015, Attorney Marchan did not contact S.C. to

prepare for the hearing.                  S.C. tried to contact Attorney Marchan

via email numerous times but received no response.

       ¶23     On    March      9,     2015,      one       day     prior    to    the     continued

hearing date, Attorney Marchan hand-delivered a letter to Judge
Murray asking that the case be adjourned due to her illness.
                                                   7
                                                                            No.     2016AP2436-D



Attorney       Marchan      charged    S.C.       for    mileage       to    the     court    to

deliver       the    adjournment      request.           Judge    Murray          granted    the

adjournment request and rescheduled the final divorce hearing

for June 22, 2015.

       ¶24     On    May    15,     2015,     Attorney         Marchan        emailed       S.C.

proposing that they meet "to go over a budget for the remainder

of     your    case."         Attorney      Marchan       acknowledged             that   their

original agreement called for her to be paid at the conclusion

of her case, but said "as the case has continued so long we need

to   set      up    payment    arrangements."            At     this    point,        Attorney

Marchan       had   been    representing          S.C.   for     less       than    one   year.

Attorney Marchan said that she was owed over $30,000 by S.C. and

that having such a large account receivable was hurting her

ability to join a good law firm.

       ¶25     In mid-May 2015, S.C. sent a communication to Attorney

Marchan attempting to terminate her representation due to her

failure to communicate with S.C., failure to respond to S.C.'s

questions, and failure to prepare for the final hearing.                                    S.C.
subsequently emailed Attorney Marchan raising numerous concerns

about the billing and saying they needed to discuss it.                                       No

meeting ever took place.

       ¶26     On June 12, 2015, Attorney Marchan emailed S.C. saying

she would be filing a motion to withdraw as counsel.                                   On June

15, 2015, Attorney Marchan sent S.C. via email the motion to

withdraw      that    she     had   filed,    along      with     two       invoices.        One

invoice was dated June 12, 2015, indicating that $31,429 was
due.     An updated invoice was dated June 15, 2015, adjusting the
                                              8
                                                               No.    2016AP2436-D



total amount owed to $35,257.75.            The June 15 invoice included

$2,520 in additional charges for "trial preparation" or "file

preparation"   that   Attorney      Marchan    claimed    to   have    performed

prior to June 12, 2015, but which did not appear on the June 12

bill.      Both   invoices     also     included      numerous       charges   in

connection     with   Attorney        Marchan's       withdrawal      from     the

representation,    including       researching    her    ethical     obligations

and traveling to the Milwaukee County courthouse to file the

motion to withdraw.        The motion to withdraw as counsel that

Attorney   Marchan    filed   with    the     court   requested      that    Judge

Murray issue an order allowing her to withdraw $35,247.751 from

S.C.'s funds being held in trust.

     ¶27   Attorney Marchan appeared for the June 22, 2015 final

divorce hearing.      Judge Murray met with Attorney Marchan and

Attorney   Christopoulos      in    chambers     about   Attorney      Marchan's

motion to withdraw.        S.C. was late getting to court for the

hearing and was not present for Judge Murray's consideration of

the motion to withdraw.        Judge Murray allowed Attorney Marchan
to make a statement on the record.          Attorney Marchan said:

     . . . in my motion, I asked for payment of my attorney
     fees at that point.    It is my understanding we have
     come to an agreement with opposing counsel that I
     would be paid $20,000 right now out of the funds in my
     firm's trust account and the remainder of that would
     be decided, depending upon outcome of the case and I
     also discussed with you under the terms of my retainer

     1
       There is no indication in the record why the amount stated
in Attorney Marchan's court filing was $10 less than the amount
stated in the June 15, 2015 invoice she sent to S.C.


                                       9
                                                                       No.    2016AP2436-D


       payment agreement, I will be, we will go to either the
       binding arbitration through the State Bar of Wisconsin
       or the Milwaukee Bar Association for the remaining
       issues.
       ¶28    Judge Murray signed an order allowing Attorney Marchan

to    withdraw     and    reduced   the    amount      to   be    paid       to   Attorney

Marchan to $20,000.          Attorney Marchan then had an exchange with

Judge Murray about the funds she was still holding in trust and

Judge Murray directed that the funds be transferred to Attorney

Christopoulos.

       ¶29    Attorney Marchan never submitted the fee dispute for

any    remaining     claimed     amount     to    either         the    State      Bar    of

Wisconsin      Fee       Arbitration      Program      or    the        Milwaukee        Bar

Association's Committee on Resolution of Fee Disputes.

       ¶30    Once   S.C.    arrived      for    the    divorce        hearing,      Judge

Murray reconvened the case and took testimony.                          Since Attorney

Marchan had just been permitted to withdraw, S.C. was forced to

proceed pro se.            She was also forced to proceed without any

exhibits or documentary evidence because Attorney Marchan did

not leave any of S.C.'s trial materials for her use during the

contested hearing.

       ¶31    At the conclusion of the hearing, Judge Murray ruled

that the remaining property would be divided equally and that

there had not been marital waste by either party.                                 S.C. was

awarded      the   marital    home,    which     required        that    she      make   an

equalizing payment to her ex-husband.                   Judge Murray reiterated

that Attorney Marchan would be paid $20,000 for attorney fees
from S.C.'s funds being held in trust.                      S.C. did not dispute


                                          10
                                                                              No.    2016AP2436-D



that amount because it was her understanding that it would be

the last amount that she would have to pay Attorney Marchan.

The    findings        of    fact,       conclusions         of    law,    and      judgment    of

divorce       entered       on     July    20,    2015,      reflected        Judge       Murray's

ruling that Attorney Marchan would receive $20,000 for attorney

fees from the funds held in trust.                           The divorce judgment also

directed       Attorney          Marchan    to     disburse         $38,556.14       to    S.C.'s

former       husband    from       the    parties'         funds    Attorney        Marchan    was

holding in trust.                Judge Murray awarded S.C. the remaining funds

held by Attorney Marchan in trust after those two disbursements.

       ¶32     Following          the     final    hearing,         S.C.    requested         that

Attorney Marchan return her file materials to her.                                        Attorney

Marchan refused to give S.C. her file unless S.C. paid for a

copy that Attorney Marchan could keep for her own records.                                     On

June    22,     2015,       Attorney       Marchan         issued    a    check     payable    to

herself in the amount of $20,000 in payment of her fees as

ordered by Judge Murray.                   On August 15, 2015, Attorney Marchan

issued a check payable to Attorney Christopoulos's trust account
in     the    amount        of     $38,556.14.             After    those      disbursements,

$76,730.56 remained from the S.C. funds deposited in Attorney

Marchan's trust account.                   Despite repeated requests from S.C.,

Attorney Marchan did not disburse the remaining funds.

       ¶33     In August 2015, S.C. contacted the City of Oak Creek

Police Department to report her fear that Attorney Marchan had

stolen       her   funds.          S.C.    filed       a   grievance       against     Attorney

Marchan       in   September         2015.         Attorney         Marchan      requested     an
extension of time to respond and said she planned to offer S.C.
                                                  11
                                                                   No.     2016AP2436-D



an opportunity to settle the fee dispute.               The OLR authorized an

extension of time for Attorney Marchan to respond.                           Attorney

Marchan never did respond, and the OLR subsequently filed a

motion requesting this court to order Attorney Marchan to show

cause why her law license should not be suspended for willful

failure to cooperate in the OLR's investigation.                          This court

issued the requested order to show cause.                      Attorney Marchan

failed to respond to it, and on March 7, 2016, this court issued

an order temporarily suspending Attorney Marchan's license.

       ¶34     The OLR's complaint alleged that in total, Attorney

Marchan paid herself $32,000 from the funds she held in trust in

connection      with     S.C.'s    divorce.      The   billing      invoices        that

Attorney Marchan produced did not support fees in that amount,

and Attorney Marchan failed to produce evidence to substantiate

that     she    earned    those     fees   or   that   she    was        entitled     to

additional fees beyond the $20,000 approved by Judge Murray for

Attorney Marchan's representation of S.C.                    As of the date of

filing    of    the    OLR's      complaint,    $76,730.56    in     S.C.'s     funds
remained on deposit in Attorney Marchan's client trust account.

       ¶35     The OLR's complaint alleged the following counts of

misconduct:




                                           12
                                                 No.    2016AP2436-D


    Count One:   By making two cash withdrawals from her
    client trust account on July 31, 2014, Attorney
    Marchan violated former SCR 20:1.15(e)(4)a.2

    Count Two:   By failing to take any action to resolve
    S.C.'s divorce between December of 2014 and June of
    2015, Attorney Marchan violated SCR 20:1.3.3

    Count Three:    By failing to communicate or consult
    with S.C. regarding her case from December of 2014
    through June of 2015 despite S.C.'s repeated requests,
    Attorney   Marchan  violated  SCR   20:1.4(a)(2)4  and
    SCR 20:1.4(a)(3).5

    Count Four: By failing to deliver to S.C. funds held
    in trust which, per the Judgment of Divorce entered
    July 31, [sic]6 2015, S.C. was entitled to receive, and
    which   funds  S.C.   repeatedly  requested,   Attorney
    Marchan violated former SCR 20:1.15(d)(1).7


    2
       Effective July 1, 2016, substantial changes were made to
Supreme Court Rule 20:1.15, the "trust account rule." See S. Ct.
Order 14-07, (issued Apr. 4, 2016, eff. July 1, 2016). Because
the conduct underlying this case arose prior to July 1, 2016,
unless otherwise indicated, all references to the supreme court
rules will be to those in effect prior to July 1, 2016.

     Former SCR 20:l.15(e)(4)a provided: "No disbursement of
cash shall be made from a trust account or from a deposit to a
trust account, and no check shall be made payable to 'Cash.'"
    3
       SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."
    4
       SCR 20:1.4(a)(2) provides:   "A lawyer shall reasonably
consult with the client about the means by which the client's
objectives are to be accomplished."
    5
       SCR 20:1.4(a)(3) provides:     "A lawyer shall keep      the
client reasonably informed about the status of the matter."
    6
        The actual date of the Judgment of Divorce was July 20,
2015.
    7
        Former SCR 20:1.15(d)(1) provided:

                                                       (continued)
                                13
                                                 No.   2016AP2436-D


    Count Five:    By failing to abide by Judge Murray's
    order awarding to S.C. the funds remaining in Attorney
    Marchan's trust account after the disbursements to
    S.C.'s ex-husband and to Attorney Marchan for her
    fees, Attorney Marchan violated SCR 20:3.4(c).8

    Count Six: By claiming she was entitled to additional
    fees, which included charges to the client for
    activities that advanced her interests rather than the
    client's, charges that were retroactively billed
    despite not appearing on earlier invoices, and after
    having   already  received   $32,000   for  a   divorce
    representation that lasted less than one year and
    nevertheless being unprepared to proceed in that
    litigation, Attorney Marchan violated SCR 20:1.5(a).9

    Count Seven:     By failing upon termination of the
    representation to return S.C.'s file materials to her,
    Attorney Marchan violated SCR 20:1.16(d).10

         Upon receiving funds or other property in which a
    client has an interest, or in which the lawyer has
    received notice that a 3rd party has an interest
    identified by a lien, court order, judgment, or
    contract, the lawyer shall promptly notify the client
    or 3rd party in writing.     Except as stated in this
    rule or otherwise permitted by law or by agreement
    with the client, the lawyer shall promptly deliver to
    the client or 3rd party any funds or other property
    that the client or 3rd party is entitled to receive.
    8
       SCR 20:3.4(c) provides:   "A lawyer shall not knowingly
disobey an obligation under the rules of a tribunal, except for
an open refusal based on an assertion that no valid obligation
exists."
    9
       SCR 20:1.5(a) provides:     "A lawyer shall not make an
agreement for, charge, or collect an unreasonable fee or an
unreasonable amount for expenses."
    10
         SCR 20:1.16(d) provides:

         Upon termination of representation, a lawyer
    shall take steps to the extent reasonably practicable
    to protect a client's interests, such as giving
    reasonable notice to the client, allowing time for
    employment of other counsel, surrendering papers and
                                                   (continued)
                                    14
                                                   No.   2016AP2436-D


    Count Eight:   By failing to cooperate with the OLR's
    investigation of the S.C. grievance, Attorney Marchan
    violated SCR 22.03(2)11 and SCR 22.03(6),12 enforceable
    via SCR 20:8.4(h).13
    ¶36    The referee's report and recommendation found that the

OLR met its burden of proof with respect to the eight counts of

misconduct set forth above.       With respect to the appropriate

level of discipline, the referee noted that prior to entering

    property to which the client is entitled    and refunding
    any advance payment of fee or expense       that has not
    been earned or incurred. The lawyer may     retain papers
    relating to the client to the extent        permitted by
    other law.
    11
         SCR 22.03(2) provides:

         Upon commencing an investigation, the director
    shall notify the respondent of the matter being
    investigated unless in the opinion of the director the
    investigation of the matter requires otherwise.     The
    respondent shall fully and fairly disclose all facts
    and circumstances pertaining to the alleged misconduct
    within 20 days after being served by ordinary mail
    request for a written response.      The director may
    allow additional time to respond.     Following receipt
    of the response, the director may conduct further
    investigation and may compel the respondent to answer
    questions,   furnish   documents,   and   present   any
    information deemed relevant to the investigation.
    12
       SCR   22.03(6)  provides:     "In   the  course  of   the
investigation, the respondent's wilful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
    13
       SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."


                                  15
                                                                            No.    2016AP2436-D



into the stipulation, Attorney Marchan had made full payment of

the remaining funds in her trust account to S.C. as ordered by

Judge Murray.             Based on that payment, the referee noted the OLR

reduced their request for a suspension of Attorney Marchan's law

license from nine months to six months.

      ¶37      The     referee    noted        that     the     OLR     argued          in     its

memorandum in support of a six-month suspension that Attorney

Marchan had essentially abandoned S.C. in the divorce case, and

the     OLR    cited        several   cases        dealing      with        the        issue    of

abandonment          in     support     of     the     request        for     a        six-month

suspension.           Although the referee did not agree that Attorney

Marchan "abandoned" S.C., he nevertheless agreed that a six-

month suspension was appropriate.

      ¶38      The     referee    said       he    could      reasonably          infer        that

Attorney       Marchan       lacked   experience        in    divorce        cases,       had    a

limited       legal       practice,   and     used     poor    judgment           in    becoming

involved in a complicated divorce on behalf of someone she knew

socially.       The referee said that Attorney Marchan failed to keep
her client advised of substantial charges for legal services and

failed to communicate with her client for long periods of time.

The referee noted Attorney Marchan was also experiencing her own

personal difficulties at the time she was representing S.C.,

which     caused       the    referee        concern    about     Attorney             Marchan's

fitness to practice law in a professional manner.

      ¶39      The referee said he was particularly concerned about

the need to protect the public, the courts, and the legal system
from the repetition of Attorney Marchan's misconduct, and he
                                              16
                                                                                No.        2016AP2436-D



agreed with the OLR that a six-month suspension was appropriate

because it would require Attorney Marchan to petition for the

reinstatement of her license and prove that she was then fit to

practice law.            The referee further recommended that Attorney

Marchan be responsible for the full costs of the disciplinary

proceeding.

      ¶40     This court will adopt a referee's findings of fact

unless      they   are     clearly       erroneous.            Conclusions               of   law   are

reviewed de novo.             See In re Disciplinary Proceedings Against

Eisenberg, 2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                                          The

court may impose whatever sanction it sees fit, regardless of

the   referee's          recommendation.                 See         In        re        Disciplinary

Proceedings Against Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660
N.W.2d 686.

      ¶41     We     adopt         the      referee's        findings               of     fact     and

conclusions of law that Attorney Marchan violated the supreme

court rules as alleged in the eight counts set forth above.                                          We

further agree with the referee that a six-month suspension of
Attorney Marchan's license to practice law in Wisconsin is an

appropriate        level      of    discipline.              Since        no    two       cases     are

precisely      the    same,        there      is   no    standard          sanction           for   any

particular     misconduct.               We   note      that    in    In       re        Disciplinary

Proceedings        Against         Joset,     2008 WI 41,    309 Wis. 2d 5,          748
N.W.2d 778, an attorney's license was suspended for six months

for   ten    counts      of    misconduct          involving         three          clients.        The

misconduct included failing to advance the clients' interests,
failing to respond to the clients' requests for information, and
                                               17
                                                                       No.        2016AP2436-D



failing to comply with court orders.                      In addition, in In re

Disciplinary      Proceedings     Against        Christnot,      2004 WI 120,      275
Wis. 2d 289, 685 N.W.2d 788, an attorney's license was suspended

for six months for failing to keep a client reasonably informed

about the status of a matter, failing to promptly comply with

reasonable requests for information, and failing to cooperate

with the OLR's investigation of the grievance.                               We find the

misconduct at issue here to be somewhat analogous to that in

Joset and Christnot, and we find a similar suspension to be

appropriate.       We    also   deem     it      appropriate,     as    is        our    usual

custom, to impose the full costs of this disciplinary proceeding

on Attorney Marchan.            Since Attorney Marchan has already made

full restitution to S.C., we order no further restitution.

    ¶42     IT IS ORDERED that the license of Karene S. Marchan to

practice    law   in    Wisconsin      is     suspended    for    a    period           of   six

months, effective the date of this order.

    ¶43     IT IS FURTHER ORDERED that within 60 days of the date

of this order, Karene S. Marchan shall pay to the Office of
Lawyer   Regulation      the     costs      of    this    proceeding,             which      are

$6,953.07.

    ¶44     IT IS FURTHER ORDERED that the temporary suspension of

Karene S. Marchan's license to practice law, which was effective

March 7, 2016, due to Karene S. Marchan's willful failure to

cooperate    in    the    Office       of     Lawyer      Regulation's             grievance

investigation which gave rise to this disciplinary proceeding,

is hereby lifted.


                                            18
                                                      No.    2016AP2436-D



     ¶45   IT IS FURTHER ORDERED that, to the extent that she has

not already done so, Karene S. Marchan shall comply with the

provisions of SCR 22.26 concerning the duties of a person who is

licensed to practice law in Wisconsin has been suspended.

     ¶46   IT   IS   FURTHER   ORDERED   that   compliance   with    all

conditions of this order is required for reinstatement.              See

SCR 22.28(3).14




     14
       In   addition   to   obtaining  reinstatement  from   the
disciplinary suspension imposed by this order, before she is
able to practice law in Wisconsin, Attorney Marchan will also be
required to complete the procedures for reinstatement from the
administrative suspensions currently in effect for failure to
comply with the mandatory CLE reporting requirements, for
failure to pay applicable bar dues and assessments, and for
failure to file a trust account certificate.




                                  19
1